department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date uil no 468b cc pa apjp ekaye gl-808387-00 memorandum for m k mortensen associate area_counsel cc sb slc attn mark h howard from blaise g dusenberry acting senior technician reviewer cc pa apjp subject legend w j k a b z office year year date date x y this memorandum responds to your request for assistance dated date regarding a federal receivership established by judge in a criminal case entitled w specifically you have asked whether the receiver appointed in this case must file gl-808387-00 income_tax returns for closely held corporations that owned prior to k creating the receivership facts the z office initiated the criminal case in as a result of inquiries to the fbi and the sec from the x government a and b an x citizen claimed to operate a stock brokerage firm through several different entities however they were not complying with securities regulations and in year the z office handed down a criminal indictment against them and began forfeiture proceedings on date the court overseeing the proceedings ordered in accordance with a stipulation of the promoters that the seized property should be delivered to the investors as restitution under a plan to be set forth in a subsequent stipulation of the parties pending the distribution the court ordered y to retain possession of the property eventually the administration of the property by the z office became too burdensome accordingly the z office asked the court to appoint a receiver to manage the seized assets the ultimate goal being liquidation and restitution to the x investors on date the court ordered y to turn over all properties to the receiver the court subjected the property in the receivership to the jurisdiction of the court encumbered the property via judicial lien and ordered the receiver to prepare an accounting of the receivership the service’s position regarding the fund held by the z office and the receiver is that it is a qualified_settlement_fund qsf this classification became effective date the date the court established the receivership law sec_468b of the internal_revenue_code code provides that for the purposes of subtitle f a designated_settlement_fund shall be treated as a corporation and any_tax imposed by this subsection shall be treated as a tax imposed by sec_11 sec_468b-2 k of the income_tax regulations provides that a qsf must file an income_tax return with respect to the tax imposed under sec_468b of the code for each taxable_year that the fund is in existence whether or not the fund has gross_income for that taxable_year sec_468b-2 k provides that the income_tax return of the qsf must be filed on or before march of the year following the close of the taxable_year of the qsf unless the fund is granted an extension of time for filing under sec_6081 the return must be made by the administrator of the qsf gl-808387-00 sec_468b-2 k i provides that the administrator of a qsf is the person designated or approved by the governmental authority that ordered or approved the fund for purposes of sec_1_468b-1 analysis on date the court created the receivership in this case by ordering y to turn over all properties it held to the receiver the receivership according to the service is a qsf as of that date date because it meets the requirements of a qsf under sec_1_468b-1 of the regulations under the code and regulations a qsf must file an income_tax return for each taxable_year the fund is in existence whether or not the fund has gross_income for that taxable_year according to the facts the fund has been in existence since year as such the qsf must file an income_tax return beginning with the year taxable_year for each taxable_year the qsf remains in existence the person responsible for filing the income_tax return of the qsf according to the regulations is the administrator of the qsf here the administrator is the receiver appointed by the court accordingly the court-appointed receiver must file the income_tax returns for the qsf for each taxable_year the qsf remains in existence conclusion the qsf must file an income_tax return beginning with the year taxable_year for each taxable_year the qsf remains in existence the court-appointed receiver is the person who must file the income_tax returns for the qsf for each of these years should you have further questions regarding this matter please contact elizabeth kaye at
